Citation Nr: 1524561	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-24 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder, anxiety disorder not otherwise specified (NOS), and depressive disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for right ear hearing loss disability.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1979, on February 11, 2002, and from October to November 2004.  Following his initial period of active service, the Veteran served with the Air National Guard until retirement.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A September 2012 rating decision reopened the claim of entitlement to service connection for left ear hearing loss disability and denied service connection for bilateral hearing loss disability, and denied service connection for tinnitus and adult onset dysthymia.  A June 2014 rating decision denied service connection for PTSD.

The Veteran seeks service connection for a psychiatric disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record reflects that the Veteran has been provided diagnoses of dysthymia, anxiety disorder NOS, depressive disorder, and PTSD.  Accordingly, the Board has characterized the issue as that for service connection for an acquired psychiatric disorder, to include those diagnoses.


FINDINGS OF FACT

1.  On December 3, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal with respect to bilateral hearing loss disability is requested.

2.  An acquired psychiatric disorder did not clearly and unmistakably preexist service.

3.  Dysthymia/persistent depressive disorder and anxiety disorder are related to service.

4.  The Veteran does not have confirmed stressors sufficient to warrant a diagnosis of PTSD for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met regarding the issue of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met regarding the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  Dysthymia/persistent depressive disorder and anxiety disorder were incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309 (2014).

4.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the claim of entitlement to service connection for right ear hearing loss disability and the petition to reopen the claim of entitlement to service connection for left ear hearing loss disability, and hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection for Dysthymia/Persistent Depressive Disorder and Anxiety Disorder 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board has determined that the evidence is sufficient to warrant the grant of service connection for dysthymia (persistent depressive disorder) and anxiety, no further discussion of the VCAA is necessary with respect to this claim.

The Veteran seeks service connection for an acquired psychiatric disorder, on both a direct and secondary basis.  VA treatment records and examination reports reflect diagnoses of dysthymia and anxiety disorder NOS.  Additionally, a December 2013 private assessment provides diagnoses of PTSD and depressive disorder.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

 In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records reflect that on enlistment examination in February 1973, the Veteran endorsed depression or excessive worry and denied nervous trouble.  On separation examination in March 1979, the Veteran endorsed nervous trouble.  The examiner noted nervousness associated with personal problems, but did not further elaborate.  

In a June 2012 statement, the Veteran indicated that during his Air Force career he developed a mental condition that had continued to the present.  He stated that he never sought treatment for fear of the impact it would have on his career.

In June 2012, a VA examiner diagnosed dysthymia and determined that it did not preexist service.  In August 2012, the examiner concluded that dysthymia was not related to the Veteran's report of symptoms at separation.  He reasoned that dysthymia was diagnosed decades after service and that there was a lack of documented clinical and objective evidence for dysthymia.  

In a November 2012 statement, the Veteran's wife indicated that she had been married to the Veteran since May 1973.  She noted that during the period from 1976 to 1978, the Veteran began to demonstrate severe anxiety and depression related to his job.  She stated that the mental condition continued through the Veteran's career and progressively worsened.  She related that the Veteran did not seek help for fear of losing his career.

In March 2013, the June 2012 examiner conducted another examination.  He provided diagnoses of dysthymia and anxiety disorder NOS.  Following clinical interview and review of the record, he concluded that it was at least as likely as not that the Veteran's dysthymia had its genesis in his early childhood and or adolescence, related to the death of his mother when he was five years old and due to the family atmosphere with his father who he described as having limited work abilities, going from job to job.  He noted that the Veteran had reported psychiatric symptoms at service entrance.  He observed that the Veteran progressed through his entire active duty career without mental health intervention, and that the Veteran reported that he feared the effect on his career had he sought intervention.  He related that the Veteran's wife had provided a written retrospective account of his mental abilities while he was on active duty service.  He concluded, in light of evidence of the pre-military history of the mother's death, the information about family atmosphere with his father, and the report of symptoms at service entrance, that the claimed psychiatric disorder existed prior to service and was not aggravated by service.  

In December 2013, the Veteran underwent an assessment with a private provider.  This provider considered both the Veteran's report and that of his wife, and noted the Veteran's description of significant changes in his emotional functioning during a tour at Pease Air Force Base from 1976 to 1978, and his assertion that his symptoms continued.  During this evaluation, the Veteran's wife described how the Veteran changed during and after his tour at Pease and how he had symptoms of anxiety and depression that were frequent and pervasive.  The provider agreed with the previous examiners that the Veteran met the criteria for dysthymic disorder (persistent depressive disorder).  She also determined that the Veteran met the criteria for a diagnosis of PTSD.  She questioned the previous finding that a psychiatric disorder preexisted service, noting that while it was possible that the Veteran experienced periodic depression during his childhood and adolescence, there was no supporting documentation to indicate that his symptoms were severe enough to warrant a diagnosis.  She provided diagnoses of dysthymia NOS, anxiety disorder NOS, and PTSD.  She further noted that the Veteran's symptoms of persistent anxiety and depression appear to be more likely than not related to his military experience. 

As an initial matter, the Board observes that no psychiatric disorder is noted at entry into service.  Therefore, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that a psychiatric disorder preexisted service, and clear and unmistakable evidence that it was not aggravated.  In this case, there are two well-reasoned medical opinions reaching opposite conclusions as to whether a psychiatric disability preexisted service.  As such, there is no clear and unmistakable evidence of preexistence.  Therefore, the presumption of soundness is not rebutted, and the claim before the Board is one for direct service connection rather than for aggravation of a preexisting disability.  

Regarding the question of whether service connection for an acquired psychiatric disorder is warranted, the Board notes that the private clinician who examined the Veteran in December 2013 drew a connection between the Veteran's service and his  dysthymic, depressive, and anxiety disorders.  Moreover, the Veteran's lay statements referencing his symptoms during service and the statement of his wife describing her observations are competent and credible evidence that the Veteran experienced symptoms during service and that they continued throughout his career and to the present.  

The Board acknowledges that the June 2012 examiner determined in August 2012 that the Veteran's dysthymia was not related to service.  However, he did not discuss the contentions of the Veteran or his wife, who each describe the Veteran's symptoms during active service, and state that the Veteran did not seek assistance for fear of the negative impact on his career.  On the other hand, in addition to conducting a thorough examination, the private clinician reviewed the Veteran's history and considered the competent and credible statements of the Veteran and his wife.  There is no indication that this clinician was not fully aware of the Veteran's past psychiatric history or that she misstated any relevant fact.  The Board thus finds the opinion of the private clinician to be of greater probative value than the conclusions of the June 2012 VA examiner.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In sum, the record supports a relationship between the Veteran's dysthymia, depressive and anxiety disorders and service.  Accordingly, the Board concludes that service connection is warranted for these acquired psychiatric disabilities.

Service Connection for PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (2014).  VA notified the Veteran of this information in March 2014, prior to the June 2014 adjudication of the claim for PTSD.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f)(1) (2014); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2014). Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

Otherwise, the law requires verification of a claimed stressor. Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-396 ; Cohen v. Brown, 10 Vet. App. 128 , 42 (1997). 

The Veteran does not contend that he has PTSD as a result of combat or fear of hostile military or terrorist activity. Instead, the Veteran asserts that his psychiatric problems stem from feeling as if he was blamed for mistakes that were not his in service, and being treated as a "scapegoat".  He also relayed being interrogated for perceived wrongdoing and involvement in two plane crashes, one at Pease Air Force Base in 1977 and one at Nellis Air Force Base, in which crewmembers died.  In April 2014, the RO attempted to verify the Veteran's stressors through the U. S. Army and Joint Services Records Research Center (JSRRC), and found that it could not.  As the JSRRC was unable to verify the Veteran's stressors, VA's duty to assist in providing a medical examination was not triggered. 

Regardless, the Veteran's private treatment provider has diagnosed the Veteran with PTSD.  However, it is not based on a confirmed stressor as required by regulation for the payment of compensation benefits.  Without confirmation of stressors in this case, service connection for PTSD is not warranted.

The Board notes that although service connection for PTSD is denied herein, service connection has been established for the Veteran's remaining psychiatric disabilities.  Even if an additional grant of service connection of PTSD would be warranted, it would not result in a separate disability rating or compensation payment, as all psychiatric disabilities are rated together as one under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2014).



	(CONTINUED ON NEXT PAGE)
ORDER

The appeal regarding entitlement to service connection for right ear hearing loss disability is dismissed.

The appeal regarding whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss disability is dismissed.

Entitlement to service connection for dysthymia, persistent depressive disorder, and anxiety disorder is granted.

Entitlement to service connection for PTSD is denied.




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


